                                                                                                       Peter J. Fazio
                                                                                               Phone (212) 593-5458
                                                                                                 Fax (212) 593-6970
                                                                                               pjfazio@arfdlaw.com
September 21, 2020

VIA ECF

United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201
Attention: The Honorable Judge Nicholas G. Garaufis

Re:    Wang, et al, v. Tesla, Inc.
       Our File No: 5460.001
       Civ No.:        20-cv-3040

Dear Judge Garaufis:

Our office has been retained to represent the interest of Tesla, Inc. (“Tesla”) in the above
referenced matter. Please permit this to serve as a status update.

On September 2, 2020 this Court issued a Docket Text Order that, in part, directed that Tesla
respond to Plaintiffs’ Amended Complaint by September 21, 2020. Please be advised that today
Tesla filed a partial answer to the Amended Complaint and served upon Plaintiffs’ counsel a
motion pursuant to Federal Rule of Civil Procedure 12(b)(6) for Partial Dismissal of Plaintiffs’
First Amended Complaint and to strike certain Paragraphs of the Plaintiffs’ complaint pursuant
to Rule 12(f).

Pursuant to this Court’s September 2, 2020 Docket Text Order, the pre-answer motion will be
filed after being fully briefed.

Should the Court require any additional information, please do not hesitate to contact the
undersigned.

Very truly yours,
Aaronson Rappaport Feinstein & Deutsch, LLP

Peter J. Fazio

Peter J. Fazio
Attention: Honorable Judge Nicholas G. Garaufis
September 21, 2020
Re: Wang, et al, v. Tesla, Inc.

Cc:    VIA ECF & EMAIL
       Nelson Law, LLC
       200 Park Avenue, #1700
       New York, New York 10017
       Attention: Michael R. Nelson and Stephanie Niehaus
       nelson@nelson.legal
       Stephanie.Niehaus@nelson.legal




                                             2
